Spencer, Ch. J.
Error will not lie in this case, for there is no judgment to be affirmed or reversed. (Fish v. Weatherwax, 2 Johns. Cases, 215.) You should have applied for a mandamus.
*248Griffin said, that the language of the record showed a judgment of the Court below.
Lynch, contra. There is no judgment for costs, and, therefore, nothing by which the party is aggrieved. The ' plaintiff is not concluded; but may bring another action.

Per Curiam.

There is no judgment to be affirmed or reversed, in this case. The party may, as he shall be advised, move to quash the writ of error.